Citation Nr: 1610240	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  11-25 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to Agent Orange (herbicide) exposure.

2.  Entitlement to service connection for a right thumb disorder.

3.  Entitlement to a higher initial disability rating than 20 percent for service-connected left knee disability.

4.  Entitlement to a higher initial disability rating than 10 percent for the service-connected right ankle disability.  

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Brian L. Marlowe, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1970 to July 1978.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the RO in Cleveland, Ohio, which, in pertinent part, granted service connection for a left knee disability and assigned an initial 20 percent disability rating effective December 23, 2008, the date of claim for service connection, denied service connection for a right thumb disorder, and denied a TDIU.  This matter also came before the Board on appeal from a March 2013 rating decision of the RO in Indianapolis, Indiana, which denied service connection for diabetes mellitus, and an April 2014 rating decision granting service connection for a right ankle disability and assigning an initial 10 percent disability rating effective December 23, 2008, the date of claim for service connection.

The Veteran testified in Indianapolis, Indiana, at an October 2015 Travel Board hearing before the undersigned Veterans Law Judge.  The Veteran also testified at a hearing before a Decision Review Officer (DRO) at the Indianapolis, Indiana, RO in October 2010.  The hearing transcripts have been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  

The Veteran has appealed from the initial ratings assigned for the service-connected left knee and right ankle disabilities.  In Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.

The issues of higher initial disability ratings for the service connected left knee and right ankle disabilities and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  While traveling to a temporary duty assignment in Laos the Veteran's aircraft landed at Da Nang Air Base, in the Republic of Vietnam.

2.  The Veteran is currently diagnosed with diabetes mellitus type II.

3.  During service the Veteran's right thumb was broken during karate class.

4.  The Veteran experienced "continuous" symptoms of a right thumb disability since service separation.

5.  The Veteran is currently diagnosed with arthritis of the right thumb.





CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for diabetes mellitus type II have been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for arthritis of the right thumb have been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants service connection for diabetes mellitus type II and arthritis of the right thumb and remands the remaining issues on appeal, no further discussion of VA's duties to notify and assist is necessary as to those issues.


Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Diabetes mellitus type II and arthritis are chronic diseases under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provisions under 
38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases such as arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  As such, gout and nephrolithiasis/kidney stones are not disabilities for which presumptive service connection based exposure to herbicides may be granted.  Id.

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; 
(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for Diabetes Mellitus Type II

The Veteran has advanced that service connection for diabetes mellitus type II is warranted due to exposure to herbicides during service, either in the Republic of Vietnam or Thailand.  Initially, the Board finds that the Veteran is currently diagnosed with diabetes mellitus type II.  VA treatment (medical) records reflect that the Veteran receives treatment for this disability.

The Board finds that the evidence of record is at least in equipoise as to the question of whether the Veteran was exposed to herbicides during service.  Service personnel records reflect that the Veteran was stationed at the Korat and Udorn Air Force Bases from July 1971 to July 1972.  The DD Form 214, along with other evidence of record, reflects that the Veteran was an aerospace ground equipment repairman during service (mechanic).  

At the October 2015 Travel Board hearing, the Veteran credibly testified to being assigned to a temporary duty assignment in Laos while stationed in Thailand.  While there is no notation of this temporary duty assignment in the available service personnel records, the Board notes that the assignment would have been during a period in which operations were being conducted in Laos for which mechanics such as the Veteran's military occupational specialty would be necessary.  As such, considering all the evidence of record, and resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the Veteran was assigned to a temporary duty assignment in Laos at some point during the period from July 1971 to July 1972 when stationed in Thailand.   

During the October 2015 Travel Board hearing, the Veteran also credibly testified that during transfer from Thailand to Laos the plane stopped at Da Nang Air Base in the Republic of Vietnam.  This was presumably to refuel, as the Veteran testified that they never disembarked from the transport aircraft.  The Board finds that the wheels of the aircraft being on the ground at the Da Nang Air Base while the Veteran sat inside constitutes being "in country" in the Republic of Vietnam; therefore, the Board finds the Veteran was presumptively exposed to herbicides during service.

Because diabetes mellitus type II is presumptively associated with herbicide exposure, service connection for diabetes mellitus type II as a result of herbicide exposure is warranted on a presumptive basis.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  As service connection is being granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Service Connection for a Right Thumb Disorder

The Veteran asserts that a currently diagnosed right thumb disorder originated during active service after the thumb was broken during a karate class.  He has reported experiencing "continuous" symptoms of a right thumb disability since service separation.

Initially, the Board finds that the Veteran is currently diagnosed with arthritis of the right thumb.  The report from a March 2009 VA joint examination reflects that the Veteran was diagnosed with right first carpometacarpal (CMC) joint arthritis (right thumb arthritis).  Further, the report from an April 2012 X-ray reflected that the Veteran had severe degenerative changes of the right first CMC joint.

Next, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right thumb was injured during service.  Service treatment records currently associated with the record are absent for any complaint, treatment, and/or diagnosis of a right hand or thumb disability during service.  Further, no right hand or thumb disability was noted on the July 1978 service separation examination, and the Veteran did not advance any right hand or thumb issues in the corresponding report of medical history.

The report from the March 2009 VA joint examination reflects that the Veteran advanced that during a karate class in service the Veteran was kicked in the right thumb, which resulted in a fracture.  The Veteran conveyed that the thumb was placed in a cast.  Further, multiple VA treatment records reflect that the Veteran advanced having injured the right thumb during in-service karate training.

The transcript from the October 2010 DRO hearing reflects that the Veteran credibly testified to fracturing the right thumb during karate class at Andrews Air Force Base.  The Veteran also testified to receiving a cast for the fracture.  At the October 2015 Travel Board hearing, the Veteran again credibly testified to sustaining a hairline fracture of the right thumb during karate class while stationed at Andrews Air Force Base.  Additionally, the Veteran testified that an X-ray was taken of the thumb.  

As discussed above, the available service treatment records show no complaints or treatment for any right thumb treatment, to include as the Veteran asserts, X-ray and casting after the right thumb was fractured during karate class while stationed at Andrews Air Force Base; however, while the record includes some service treatment records, the Board notes that one service treatment record jacket includes the following note: "Attention: This STR jacket was received in the file without medical/dental documents enclosed."  Review of the available service treatment records reveals that no such records are stamped as occurring at Andrews Air Force Base.  Without commenting as to whether any service treatment records are actually missing from the Veteran's file, as the Veteran has continually reported injuring the right thumb during a karate class in-service, and considering that service treatment records from Andrews Air Force Base may be missing from the record, the Board will resolve all reasonable doubt in favor of the Veteran to find that the Veteran's right thumb was injured in service when it was kicked and fractured during a karate class.

Finally, the Board finds that the weight of the medical and lay evidence of record is at least in equipoise on the question of whether the Veteran experienced "continuous" symptoms since service separation of arthritis of the right thumb.  As noted above, available service treatment records reflect no complaint, diagnosis, or treatment of a right hand or thumb disability during service, and the July 1978 service separation examination did not note any right hand or thumb disability; however, also as discussed above there is some indication that service treatment records may be missing during the period of time in which the Veteran's right thumb was purported to have been injured.  

The VA examiner at the March 2009 VA joint examination opined that the currently diagnosed right thumb disability was less likely than not related to service; however, this opinion was based solely on the lack of any in-service treatment records noting a right thumb injury.  Further, no cause of the Veteran's right thumb arthritis was advanced, and the VA examiner did not adequately consider the Veteran's lay statements concerning the in-service karate class accident.  For these reasons, the Board finds the March 2009 VA joint examination opinion to be of little probative value.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an opinion without any rationale against which to evaluate the probative value of his determination is inadequate); Barr v. Nicholson, 21 Vet. App. 303 (2007) (stating that "the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").   

At the October 2015 Travel Board hearing, the Veteran credibly testified to having symptoms, including swelling and difficulty using the right hand, of a right thumb disability since service separation.  The Veteran reported that, while the symptoms would come and go, they would not disappear for any significant period of time and remained continually until the present.  The Veteran also credibly testified to having no other right hand or thumb injury after service separation.   

The evidence of record, both lay and medical, reflects that the Veteran has complained of right thumb disorder symptoms since service that began after the Veteran's right thumb was fractured after being kicked during karate class.  Such evidence is sufficient to place in equipoise the question of whether the Veteran experienced chronicity and continuity of symptomatology of a right thumb disorder since service separation that was later diagnosed as arthritis of the right thumb.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured the right thumb in service and experienced "continuous" symptoms since service separation of arthritis of the right thumb.  As such, the criteria for presumptive service connection for arthritis of the right thumb under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms has been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


As service connection is being granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014). 

    
ORDER

Service connection for diabetes mellitus type II, as due to herbicide exposure, is granted.

Service connection for arthritis of the right thumb is granted.


REMAND

Left Knee Rating

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.

The Veteran last received a VA knee examination in May 2012.  In January 2016, the Veteran's representative submitted a treatment record from the Veteran's private physician.  The treatment record reflects that the Veteran had last seen the physician for left knee treatment in December 2011, approximately five months prior to the May 2012 VA knee examination.  The private examiner stated that since the Veteran's last visit the left knee symptoms had become much worse, and that the Veteran now must use a walker to ambulate.  The report from the May 2012 VA knee examination conveys that at that time the Veteran regularly, but not constantly, used a walker to ambulate.  There is also an indication that the left knee pain may have worsened, which can impact range of motion.  As such, there is some suggestion that the Veteran's left knee symptoms have worsened since the last VA examination, so that remand for a new VA knee examination warranted.

Entitlement to a TDIU

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed.  38 C.F.R. § 4.16(a), (b) (2015).  

The instant decision awards service connection for both diabetes mellitus type II and arthritis of the right thumb.  Throughout the course of this appeal, the Veteran has advanced that the service-connected disabilities, including the newly service-connected disabilities, prevent both physical and sedentary employment.  Further, at the October 2015 Travel Board hearing, the Veteran advanced not having the appropriate training for sedentary work.  

After reviewing all the evidence, both lay and medical, the Board finds that there is insufficient evidence to determine whether the service-connected disabilities alone are severe enough to warrant a TDIU.  The newly service-connected disabilities changes the disability picture for TDIU consideration.  For these reasons, the Board finds that a VA examination may help determine whether the Veteran's service-connected disabilities preclude substantially gainful employment.

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should request that the Veteran provide any relevant outstanding private treatment records.  Further, the AOJ should obtain any outstanding VA treatment records for the period from April 2012.

Issuance of SOC

In an April 2014 rating decision, the RO granted service connection for a right ankle condition and assigned an initial 10 percent disability rating.  The Veteran filed a notice of disagreement (NOD) to the initial rating assigned in November 2014.  It does not appear that a statement of the case (SOC) has yet been issued concerning the initial rating assigned.  The Court has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue(s) to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the issues of higher initial disability ratings for the service connected left knee and right ankle disabilities and entitlement to a TDIU are REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any private medical treatment for any service-connected disabilities.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of such disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Associate with the record all VA treatment records pertaining to the treatment of the service-connected disabilities, not already of record, for the period from April 2012.

3.  Schedule the Veteran for the appropriate VA orthopedic examination in order to assist in determining the current level of severity of the Veteran's service-connected left knee disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should report the extent of the left knee disability symptoms in accordance with VA rating criteria.

4.  Ask a VA vocational or similar occupational specialist to evaluate the effect of all the service-connected disabilities on the Veteran's employability (the ability to obtain or maintain substantially gainful employment).  Specifically, the VA examiner is directed to assess the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities. 

The opinion should address whether the Veteran's service-connected disabilities alone are so disabling as to render him unable to obtain or maintain substantially gainful employment.  

A medical, educational, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination; however, the effects of treatments and medications used to treat the service-connected disabilities should be considered in the opinion.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

5.  Then readjudicate the issues of a higher initial disability rating in excess of 20 percent for the left knee disability and entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

6.  Issue a SOC addressing the issue of a higher initial disability rating than 10 percent for the service-connected right ankle disability.  The Veteran and representative should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the SOC unless the appeal is perfected by a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


